COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                  §
                                                                  No. 08-10-00209-CV
                                                  §
 ESTATE OF KATHLEEN BURKE,                                          Appeal from the
 DECEASED.                                        §
                                                                  Probate Court No. 1
                                                  §
                                                                of Bexar County, Texas
                                                  §
                                                                 (TC# 2008-PC-1547)
                                                  §


                                  MEMORANDUM OPINION

       Pending before the Court is Appellant’s motion for voluntary dismissal of this appeal. See

TEX . R. APP . P. 42.1(a)(1). The motion is granted, and this appeal is dismissed. Costs of appeal are

assessed against Appellant. See TEX . R. APP . P. 42.1(d).



                                               GUADALUPE RIVERA, Justice
August 31, 2011

Before Chew, C.J., McClure, and Rivera, JJ.